Per Curiam,
The only question that can in any aspect be regarded as new, since this case was here before, 213 Pa. 28, is whether Dana had any estate or interest not sold by the sheriff.
The sale was of Dana’s interest in lot 28, and the argument of appellant is that the writing though called a lease was a sale of the coal in place and that Dana had an interest in the royalties from coal in lot 29, which was not levied on or sold and therefore did not pass to the purchasers but devolved on appellant as administrator of Dana’s estate.
The argument, however, rests on a misconception of the contract between the owners and of the title to lot 29. Dana never had any title whatever to lot 29, or the coal under it. "What he had was an interest in the royalties in 28 and 29 after they had become due by the mining of the coal. He was one of the owners of lot 28 and he and his cotenants in common joined the owners of lot 29 in putting the rents or royalties from both lots into hotchpot by a joint lease to the coal company. But they did not put their estates in. The titles remained distinct as they were before, and if the lease had been abandoned or forfeited the estates would have been as separate as they were before, without any further conveyancing of any kind. Dana’s interest in the pot and his right to get a portion of the rents from it came solely from his ownership in lot 28, and when that was sold the purchaser took all he had in either lot.
Judgment affirmed.